DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-5, in the reply filed on 4/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2022.
Accordingly, claims 1-5 are under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by KR 2015 0122854 A (cited by Applicant in IDS dated 1/31/2020).
The instant claims are drawn to a 1,2-alkanediol of formula (I) as further specified in the claims.  It is noted that the specification as filed at paragraph [0007] defines “substantially free” as a purity of having less than 1% by weight of a lactone and/or peroxide presence. 
  Regarding claim 1, KR 2015 0122854 teaches the preparation of 1,2-hexanediol by providing a 1-hexene, adding formic acid and hydrogen peroxide and heating the mixture prior to treatment of the reaction product with catalytic amount of a decarbonylation catalyst and heating at reflux to decompose unreacted formate starting material (limitations of claims 1 and 4).  See KR 2015 0122854 claims 1 and paragraphs [0025]-[0032] and Examples 1-3 in particular).  KR 2015 0122854 teaches that the diol product (1,2-hexandiol) has a purity by gas chromatography (GC) of greater than 99% and may be used in cosmetic formulations.  Therefore, KR 2015 0122854’s teaching of purity teaches “substantially free of lactones and/or peroxides” (limitations of claims 1-3).
	Further regarding claim 5, which recites product-by-process language, regarding this product-by-process language, the examiner directs applicant’s attention to MPEP 2113: even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production, if the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).”  Thus, it is applicant’s burden to provide evidence demonstrating the unobvious difference.  In the instant case, since the prior art teaches a product including the same or substantially the same purity as the product claimed, the catalyst used is considered pertaining to the method of production and not the product itself.  
	Accordingly, all product features are anticipated in the prior art as outlined above.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617